Name: Commission Regulation (EEC) No 1616/83 of 15 June 1983 laying down detailed rules limiting the grant of production aid for Williams pears preserved in syrup and cherries preserved in syrup
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 6 . 83 Official Journal of the European Communities No L 159/49 COMMISSION REGULATION (EEC) No 1616/83 of IS June 1983 laying down detailed rules limiting the grant of production aid for Williams pears preserved in syrup and cherries preserved in syrup THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegeta ­ bles ('), as last amended by Regulation (EEC) No 1088 /83 (2), and in particular Article 3c thereof, Whereas Council Regulation (EEC) No 2025/82 (3) fixed at 82 000 tonnes the quantity of Williams pears preserved in syrup and at 29 100 tonnes and 60000 tonnes respectively the quantities of Bigarreau cherries and other sweet cherries and Morello cherries preserved in syrup which are eligible for aid ; whereas provisions should be laid down governing the distribu ­ tion of these overall quantities among the various processing undertakings ; Whereas, for that purpose, the most recent reliable data available on total quantities produced should be used as a basis ; Whereas the quantity of those preserved products for which new undertakings may qualify for aid in accor ­ dance with Article 6 (2) of Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables (4), as last amended by Regulation (EEC) No 1614/83 (*), should be determined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1983/84 marketing year production aid for each processing undertaking shall be limited : (a) in the case of Williams pears preserved in syrup falling within subheading 20.06 B of the Common Customs Tariff, to 70,93 % ; (b) in the case of Bigarreau cherries and other sweet cherries preserved in syrup falling within subhea ­ ding 20.06 B of the Common Customs Tariff, to 78,74 % ; (c) in the case of Morello cherries preserved in syrup falling within subheading 20.06 B of the Common Customs Tariff, to 69,86 % . 2. The percentage referred to in paragraph 1 shall apply : (a) in the case of processing undertakings existing in 1980, to the total quantity produced during the 1980/81 marketing year ; (b) in the case of processing undertakings having begun processing within the meaning of Article 6 (2) of Regulation (EEC) No 1530/78 in 1981 or 1982, to the total quantity produced during the 1981 /82 or 1982/83 marketing years respectively. Article 2 As regards the products listed in Article 1 , the percen ­ tage referred to in Article 6 (2) of Regulation (EEC) No 1530/78 shall be fixed for the 1983/84 marketing year at 2 % of the total quantity produced on the territory of each Member State and eligible for aid under Article 1 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 June 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977, p. 1 . (2) OJ No L 118, 5 . 5 . 1983, p. 16 . (3) OJ No L 218 , 27 . 7 . 1982, p. 1 . 0 OJ No L 179, 1 . 7 . 1978 , p. 21 . (5) See page 47 of this Official Journal .